06/16/2022



                                                                                                      Case Number: DA 22-0070




                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                     THE OFFICE OF THE CLERK OF SUPREME COURT
                             HELENA, MONTANA 59620-3003

                                            Supreme Court No.
                                               DA 22-0070

DAVID SNYDERS,

            Plaintiff and Appellant,

      v.
                                                                               GRANT OF EXTENSION
PROFESSIONAL PROPERTY
MANAGEMENT,

            Defendant and Appellee,

        Pursuant to authority granted under M. R. App.P. 26(1), Appellee is given an extension of time
until July 18, 2022, to prepare, file, and serve the Appellee's brief.

DATED this Junc 16. -)t '')



                                                                           Bowen Green
                                                                           Clerk of the Supreme Court
                                 JUN 1 6 2022
                              Bovv ri Cireenvvouct
                            Clerk of Supreme Court
                               State of Montana




c:     David Snyders, Thomas Charles Orr




           PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705